Title: From James Madison to Stephen Kingston (Abstract), 25 March 1805
From: Madison, James
To: Kingston, Stephen


25 March 1805, Department of State. “In answer to your letter respecting the case of the capture of the Ship Ann & Susan at Curaçoa, I have to inform you that instructions will be transmitted to the Minister of the United States at Paris directing him to apply to the Batavian Government to adopt such an arrangement as will ensure to the Citizens of the United States adequate compensation for the capture of their property at Curaçoa and elsewhere under circumstances creating an obligation on that Government to make it. If however you have views of urging your claims either at Paris or the Hague, thro’ the means of your own Agent the Minister of the United States at the former place will be found ready to lend his assistance whenever it may be proper and necessary.”
